        




EXHIBIT 10.6


Notice of Option Grant


Participant:     <first_name> <middle_name> <last_name>


Employee ID:     <emp_id>


Company:     Visa Inc.




Notice:
You have been granted the following stock option (the “Option”) to purchase
Shares in accordance with the terms of the Visa Inc. 2007 Equity Incentive
Compensation Plan (the “Plan”) and the Stock Option Award Agreement (the
“Agreement”) attached hereto.



Type of Award:     Nonqualified Stock Option


Grant ID:     <award_id>




Grant:     Grant Date: <award_date>
Option Price per Share: <award_price>
Number of Shares under Option: <shares_awarded>




Vesting:     The exercise of your Option is subject to the terms of the Plan and
this Agreement.
Beginning on each of the following dates, you may exercise your Option to
purchase the corresponding portion of the total number of Shares underlying your
Option. You may then exercise your Option to purchase that portion of the Shares
at any time until your Option terminates or expires.


Shares on Vesting Date
<vesting_schedule>


However, in the event of your termination of employment due to death or
Disability (as those terms are defined in the Agreement), your Option will then
immediately become fully exercisable or in the event of your termination of
employment due to Retirement (as the term is defined in the Agreement), your
Option will continue to vest according to the stated vesting schedule. Moreover,
your Option and any Shares issued or cash payment(s) made hereunder are subject
to rescission and forfeiture during Participant’s employment and for twelve (12)
months after the later of Participant’s (i) Termination or (ii) receipt of cash
payment(s) or Shares hereunder if Participant engages in Detrimental Activity
during such periods, as described in Section 4(f) below.


Expiration Date:
Your Option will expire ten years from the Grant Date, subject to earlier
termination as set forth in the Plan and the Agreement.



Acceptance:
To accept or reject your Stock Option award, please complete the on­line form
(“Accept or Reject Your Grant”) as promptly as possible, but, in any case,
within ninety (90) days after the Grant Date. If you accept your award, you will
be deemed to have






--------------------------------------------------------------------------------





agreed to the terms and conditions set forth in this Agreement, the terms and
conditions of the Plan, and the Addendum with Additional Country Specific Terms
and Conditions attached as Exhibit A, all of which are made part of the
Agreement. Your Agreement is available to you online in your Schwab Equity Award
Center (EAC) account via this link https://eac.schwab.com.


2



--------------------------------------------------------------------------------








Visa Inc.
2007 Equity Incentive Compensation Plan
Stock Option Award Agreement
This Stock Option Award Agreement (this “Agreement”), dated as of the Grant Date
set forth in the Notice of Option Grant attached as Schedule A hereto (the
“Grant Notice”), is made between Visa Inc. (the “Company”) and the Participant
set forth in the Grant Notice. The Grant Notice is included in and made part of
this Agreement.
1.     Grant of the Option.
(a)    Subject to the provisions of this Agreement and the provisions of the
Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”), the Company
hereby grants to the Participant, pursuant to the Plan, the right and option
(the “Option”) to purchase all or any part of the number of shares of Class A
Common Stock of the Company (“Shares”) set forth in the Grant Notice at the
Option Price per Share and on the other terms as set forth in the Grant Notice.
(b)    The Option is intended to be a Nonqualified Stock Option.
2.     Exercisability of the Option.
The Option shall become exercisable in accordance with the exercisability
schedule and other terms set forth in the Grant Notice. The Option shall
terminate on the tenth anniversary of the Grant Date stated in the Grant Notice
(the “Expiration Date”), subject to earlier termination as set forth in the Plan
and this Agreement.
3.     Method of Exercise of the Option.
(a)    The Participant may exercise the Option, to the extent then exercisable,
by delivering a written or electronic notice to the Stock Plan Administrator in
a form satisfactory to the Committee specifying the number of Shares with
respect to which the Option is being exercised and payment to the Company of the
aggregate Option Price in accordance with Section 3(b).
(b)    At the time the Participant exercises the Option, the Participant shall
pay the Option Price of the Shares as to which the Option is being exercised to
the Company, subject to such terms, conditions and limitations as the Committee
may prescribe: (i) in cash or its equivalent; (ii) by tendering (either by
actual delivery or attestation) unencumbered Shares previously acquired by the
Participant exercising such Option having an aggregate Fair Market Value at the
time of exercise equal to the total Option Price; (iii) a cashless
(broker-assisted) exercise that complies with all applicable laws; (iv)
withholding of Shares otherwise deliverable to the Participant pursuant to the
Option having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price; or (v) by a combination of the consideration provided
for in the foregoing clauses (i), (ii), (iii), and (iv).
(c)    The Company’s obligation to deliver the Shares to which the Participant
is entitled upon exercise of the Option is conditioned on the Participant’s
satisfaction in full to the Company of the aggregate Option Price of those
Shares and the required tax withholding related to such exercise.
4.     Termination.


1



--------------------------------------------------------------------------------





Except as provided below, the Option shall terminate and be forfeited upon
Termination of the Participant, and upon such termination and forfeiture of the
Option; no Shares may thereafter be purchased under the Option. The Participant
acknowledges that an important and material purpose of this Agreement, as a
matter of the internal affairs of the Company, is to ensure that Participant’s
interests and those of the Company remain aligned. This is achieved by
Participant agreeing to avoid Detrimental Activity during the life of the Option
and for a period of twelve (12) months after the later of Participant’s (i)
Termination or (ii) receipt of cash payment(s) or Shares hereunder. Avoidance of
Detrimental Activity in accordance with the terms of this Agreement is
understood to be a precondition to entitlement and retention of any award under
this Agreement. Notwithstanding anything contained in this Agreement, the Option
shall not be exercised after the Expiration Date.
(a)    Termination by the Company without Cause or by Participant. Upon
Termination of the Participant by the Company or a Subsidiary or Affiliate
without Cause (as defined below), or by the Participant for any reason (other
than a Termination under circumstances described in paragraph (b), (c), (d) or
(e) of this Section 4, the Option, to the extent exercisable as of the date of
such Termination, shall thereafter be exercisable for a period of 90 days from
the date of such Termination or the Expiration Date, if earlier. Any portion of
the Option that is not exercisable as of the date of such Termination shall be
immediately forfeited on such date. For the avoidance of doubt, Section 15.1(a)
of the Plan shall not apply to the Option to the extent such provision conflicts
with this Section 4(a).
(b)    Death and Disability. Upon Termination of the Participant due to the
Participant’s death or disability (as defined under the Company’s, a
Subsidiary’s or an Affiliate’s long-term disability plan under which the
Participant is covered from time to time (“Disability”)), the Option shall
thereafter be immediately exercisable for all or any portion of the full number
of Shares available for purchase under the Option and shall remain exercisable
until the third anniversary of the date of such Termination or the Expiration
Date, if earlier.
(c)    Retirement. Upon Termination of the Participant at or after attainment of
age fifty-five and five years of completed service and six months of service
from the date of grant (“Retirement”), then the Shares subject to the Option
shall continue to vest according to the vesting schedule set forth in the Grant
Notice and the number of Shares of the award that have vested or become vested
during this period will be available for purchase under the Option until the
third anniversary of the date of such Termination or the Expiration Date, if
earlier.
(d)    Termination for Cause. Upon Termination of the Participant by the
Company, a Subsidiary or an Affiliate for Cause, any portion of the Option,
whether vested or unvested, that has not been exercised shall immediately
terminate.
(e)    Change of Control. Notwithstanding any contrary provisions of this
Section 4, if a Change of Control occurs, and, at any time prior to the second
(2nd) anniversary of such Change of Control, the Participant incurs a
Termination, either by the Company, a Subsidiary or an Affiliate without Cause,
or by the Participant for Good Reason (as defined below), then the Option shall
thereafter be exercisable for all or any portion of the full number of Shares
available for purchase under the Option until the first anniversary of the date
of such Termination or the Expiration Date, if earlier. For the avoidance of
doubt, Section 15.1(a) of the Plan shall not apply to the Option to the extent
such provision conflicts with this Section 4(e).
(f)    Detrimental Activity. If, at any time during Participant’s employment by
the Company, any Affiliate or a Subsidiary or within the later of (i) twelve
(12) months after the Participant’s


2



--------------------------------------------------------------------------------





Termination (as defined in the Plan) or (ii) twelve (12) months after
Participant is delivered Shares or cash payment(s) pursuant to this Award,
Participant engages in any Detrimental Activity, then the Company may rescind
any portion of the Award distributed to the Participant within the twenty-four
(24) month period immediately prior to the Participant’s engagement in
Detrimental Activity and/or pursue any other remedies allowed under applicable
law. In the event of such a rescission, any portion of the Option, whether
vested or unvested, that has not been exercised shall immediately terminate for
no additional consideration by the Company and Participant will have no rights
in same, and Participant shall immediately repay or return to the Company any
cash payment(s) and Shares that have been paid or issued to Participant by the
Company pursuant to this Agreement within the twenty-four (24) month period
immediately prior to the Participant’s engagement in Detrimental Activity. If
any such Shares are no longer held by Participant then Participant shall pay the
Company a sum equal to the Fair Market Value of the Shares at the time they were
sold or otherwise conveyed to another party by Participant. This Section 4(f)
shall be construed to supplement, and not contradict, replace or eliminate, any
remedies available to the Company under Section 14, or otherwise available under
applicable law.
(g)    Business Days. If the relevant date until which the Option would
otherwise be exercisable specified in Section 4 (a), (b), (c) or (e) hereof is
not a business day on which the main office of Visa Inc. is open for business,
such relevant date shall be deemed to be the immediately next following such
business day for purposes of such section. Notwithstanding the foregoing
provisions of this Section 4, in no event may the Option be exercised after the
Expiration Date.
5.     Non-Transferability of the Option.
The Option shall not be transferable otherwise than by will or the laws of
descent and distribution, and is exercisable, during the lifetime of the
Participant, only by him or her; provided, however, that the Company may, in its
discretion, permit the Option to be transferred subject to such conditions and
limitations as the Company may impose. Notwithstanding the foregoing, during the
Participant’s lifetime, the Option may be transferred to and exercised by the
Participant’s former spouse pursuant to a domestic relations order which is
approved by the Company, in accordance with any procedures, and subject to any
limitations, as the Company may prescribe and subject to applicable law.
6.     Taxes and Withholdings.
At the time of receipt of Shares upon the exercise of all or any part of the
Option, the Participant shall pay to the Company in cash, or make other
arrangements, in accordance with Article XVII of the Plan, for the satisfaction
of, any taxes of any kind and social insurance payments due or potentially
payable or required to be withheld with respect to such Shares; provided,
however, that subject to any limitations as the Committee may prescribe and
subject to applicable law, the Participant may elect to satisfy, in whole or in
part, such withholding obligations by (a) directing the Company to withhold
Shares otherwise issuable to the Participant upon exercise of the Option;
provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy required federal, state, local and non-United
States withholding obligations using the minimum statutory withholding rates for
federal, state, local and/or non-U.S. tax purposes, including payroll taxes,
that are applicable to supplemental taxable income; and/or (b) tendering to the
Company a number of Shares then owned by the Participant (or by the Participant
and his or her spouse jointly) and purchased or held for the requisite period of
time as may be required to avoid the Company or any Subsidiary or Affiliate
incurring an adverse accounting charge and having an aggregate Fair Market Value
as of the exercise date not greater than such tax and other obligations. Any
such election made by the Participant must be (i) made on or prior to the
applicable exercise date; and (ii)


3



--------------------------------------------------------------------------------





irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Company, in its sole discretion, deems
appropriate.
Regardless of any action the Company, an Affiliate and/or a Subsidiary takes
with respect to any or all tax withholding (including social insurance
contribution obligations, if any), the Participant acknowledges that the
ultimate liability for all such taxes is and remains the Participant’s
responsibility (or that of the Participant’s beneficiary), and that none of the
Company, an Affiliate and /or a Subsidiary: (a) makes any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Option, including the grant or vesting thereof, the subsequent
sale of Shares and the receipt of any dividends; or (b) commits to structure the
terms of the Option or any aspect of the Option to reduce or eliminate the
Participant’s (or his or her beneficiary’s) liability for such tax.
7.     No Rights as a Shareholder.
Neither the Participant nor any other person shall become the beneficial owner
of the Shares subject to the Option, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until the Participant
has actually received such Shares following the exercise of the Option in
accordance with the terms of the Plan and this Agreement.
8.     No Right to Continued Employment.
Neither the Option nor any terms contained in this Agreement shall confer upon
the Participant any rights or claims except in accordance with the express
provisions of the Plan and this Agreement, and shall not give the Participant
any express or implied right to be retained in the employment or service of the
Company or any Subsidiary or Affiliate for any period or in any particular
position or at any particular rate of compensation, nor restrict in any way the
right of the Company or any Subsidiary or Affiliate, which right is hereby
expressly reserved, to modify or terminate the Participant’s employment or
service at any time for any reason. The Participant acknowledges and agrees that
any right to exercise the Option is earned only by continuing as an employee of
the Company or a Subsidiary or Affiliate at the will of the Company or such
Subsidiary or Affiliate, or satisfaction of any other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired, being granted the Option or acquiring Shares hereunder.
9.     The Plan.
By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. Unless defined herein, capitalized
terms are used herein as defined in the Plan. Subject to Section 4(a) of this
Agreement, in the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly. This Agreement is subject to all the
terms, provisions and conditions of the Plan, which are incorporated herein by
reference, and to such rules, policies and regulations as may from time to time
be adopted by the Committee. The Plan and the prospectus describing the Plan can
be found on the Company’s Human Resources intranet site. A paper copy of the
Plan and the prospectus shall be provided to the Participant upon the
Participant’s written request to the Company at 900 Metro Center Blvd., Foster
City, California 94404, Attention: Stock Plan Administrator.
10.    Certain Defined Terms.


4



--------------------------------------------------------------------------------





For purposes of this Agreement, the following terms shall have the meanings set
forth below:
(a)    “Cause” means: (i) engaging in (A) willful or gross misconduct or (B)
willful or gross neglect; (ii) the commission of a felony or a crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the Company, a Subsidiary or an Affiliate; (iii) fraud,
misappropriation or embezzlement; (iv) a material breach of the Participant’s
employment agreement or offer letter (if any) with the Company, a Subsidiary or
an Affiliate; (v) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Participant (other than
any such failure resulting from incapacity due to physical or mental illness);
provided, however, that following a Change of Control, any such failure will
only serve as the basis for a termination for Cause if it is willful; or (vi)
any illegal act detrimental to the Company, a Subsidiary or an Affiliate.
(b)    “Good Reason” means: (i) a diminution in the Participant’s annual base
salary, annual incentive opportunity or annual long-term incentive award
opportunity, as applicable, in effect immediately prior to the Change of Control
l; (ii) the assignment to the Participant of any duties inconsistent with the
Participant’s positions (including status, offices, titles and reporting
requirements), authority, duties or responsibilities from those in effect
immediately prior to such Change of Control or any action by the Company that
results in a diminution in any of the foregoing from those in effect immediately
prior to such Change of Control, or (iii) the Company, a Subsidiary or an
Affiliate requires the Participant to change the Participant’s principal
location of work to a location that is in excess of fifty (50) miles from the
location thereof immediately prior to the Change of Control. Notwithstanding the
foregoing, a Termination by a Participant for Good Reason shall not have
occurred unless (i) the Participant gives written notice to the Company, a
Subsidiary or an Affiliate, as applicable, of Termination within thirty (30)
days after the Participant first becomes aware of the occurrence of the
circumstances constituting Good Reason, specifying in reasonable detail the
circumstances constituting Good Reason, and (ii) the Company, the Subsidiary or
the Affiliate, as the case may be, has failed within thirty (30) days after
receipt of such notice to cure the circumstances constituting Good Reason.
(c)    “Detrimental Activity” means: (i) providing services or material
assistance to any payments business that is in competition with the payments
business of the Company in the United States or any other country where the
Company does business; (ii) soliciting or knowingly inducing a Company customer
that Participant had material dealings with or was provided confidential
information about while employed with the Company to cease or reduce doing
business with the Company or to divert a business opportunity related to the
Company’s line of business to another party; or, (iii) soliciting or knowingly
inducing an employee of the Company that Participant gained knowledge of while
employed with the Company to leave the employment of the Company. Detrimental
Activity is not intended to include (i) duly authorized activity undertaken for
the benefit of the Company in the ordinary course of Participant’s employment
duties for the Company, (ii) employment with an independently operated
subsidiary, division, or unit of a diversified corporation so long as the
independently operated business unit at issue is truly independent and does not
compete in any way with the Company; or, (iii) holding a passive and
non-controlling ownership interest of less than 5% of the stock or other
securities of a publicly traded company.
11.    Compliance with Laws and Regulations.
(a)    The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to: (i) all applicable Federal and
state laws, rules and regulations; and (ii) any registration, qualification,
approvals or other requirements imposed by any government or


5



--------------------------------------------------------------------------------





regulatory agency or body which the Committee shall, in its discretion,
determine to be necessary or applicable. Moreover, the Option may not be
exercised if its exercise, or the receipt of Shares pursuant thereto, would be
contrary to applicable law. If at any time the Company determines, in its
discretion, that the listing, registration or qualification of Shares upon any
national securities exchange or under any state or Federal law, or the consent
or approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Shares to the
Participant or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.
(b)    It is intended that the Shares received upon the exercise of the Option
shall have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.
(c)    If at the time of exercise of all or part of the Option, the Shares are
not registered under the Securities Act, and/or there is no current prospectus
in effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant’s own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold; or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.
12.    Notices and Consent to Service of Process.
Any notice or other communication provided for hereunder shall be made in
writing and deemed given (a) three days after being deposited in the U.S. mail,
first class, postage prepaid, certified receipt requested, or (b) when delivered
by a nationally recognized overnight courier which provides confirmation of
delivery. All notices by the Participant or the Participant’s successors or
permitted assigns shall be addressed to the Company at 900 Metro Center Blvd.,
Foster City, California 94404, Attention: Stock Plan Administration in the
Benefits Department, or such other address as the Company may from time to time
specify, and any notice that involves service of legal process on the Company
shall be directed to Company’s Registered Agent for purposes of service of legal
process. All notices and service of legal process to the Participant shall be
addressed to the Participant at the Participant’s last known address in the
Company's records or such forwarding address as Participant may provide to the
Company in writing and in accordance with this Section 12.
13.    Other Plans.
The Participant acknowledges that any income derived from the exercise of the
Option shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.


6



--------------------------------------------------------------------------------





14.    Clawback Policy.
Notwithstanding any other provision of this Agreement to the contrary, any cash
incentive compensation received by the Participant, Option granted and/or Shares
issued hereunder, and/or any amount received with respect to any sale of any
such Shares, shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of the Company’s Clawback
Policy, as it may be amended from time to time (the “Policy”). The Participant
agrees and consents to the Company’s application, implementation and enforcement
of (a) the Policy or any similar policy established by the Company that may
apply to the Participant and (b) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, and expressly
agrees that the Company may take such actions as are necessary to effectuate the
Policy, any similar policy (as applicable to the Participant) or applicable law
without further consent or action being required by the Participant. To the
extent that the terms of this Agreement and the Policy or any similar policy
conflict, then the terms of such policy shall prevail.
15.    Rights of Participant.
In accepting the grant, the Participant acknowledges that:
(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;
(b)     the grant of the Options is voluntary and occasional and does not create
any contractual or other right for the Participant or any other person to
receive future grants of Options, or benefits in lieu of Options;
(c)     all decisions with respect to any future grants will be at the sole
discretion of the Company;
(d)     the Options do not constitute compensation of any kind for services of
any kind rendered to the Company, its Affiliates and /or Subsidiaries, and are
not part of the terms and conditions of the Participant’s employment;
(e)     no provision of this Agreement or of the Option granted hereunder shall
give the Participant any right to continue in the employ of the Company or any
Affiliate or Subsidiary, create any inference as to the length of employment of
the Participant, affect the right of an employer to terminate the employment of
the Participant, with or without Cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan);
(f)     if the Participant ceases to be an employee of the Company or any
Affiliate or Subsidiary for any reason, the Participant shall not be entitled by
way of compensation for loss of office or otherwise howsoever to any sum or
other benefit to compensate the Participant for the loss of any rights under
this Agreement or the Plan;
(g)     notwithstanding any terms or conditions of the Plan to the contrary, in
the event of termination of the Participant’s employment for any reason other
than a termination pursuant to which accelerated or continued vesting occurs as
provided in Section 4 hereof, the Participant’s right to receive Options and
vest in Options under the Plan, if any, will terminate immediately on the date
that the Participant is no longer actively employed and will not be extended by
any notice period mandated under


7



--------------------------------------------------------------------------------





local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); and
(h) notwithstanding any provisions in this Agreement, the Option Granted
hereunder shall be subject to any special terms and conditions for Participant’s
country set forth in the Addendum attached hereto as Exhibit A. Moreover, if
Participant relocates to one of the countries included in the Addendum, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Addendum
constitutes part of this Agreement.
16.    Data Protection.
(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his personal data
as described in this document by and among, as applicable, the Company, its
Affiliates and its Subsidiaries (“the Group”) for the exclusive purpose of
implementing, administering and managing his participation in the Plan.
(b)     The Participant acknowledges that the Group holds certain personal
information about him, including, but not limited to, his name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, details of all Options or any other
entitlement to Shares outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).
(c)     The Participant acknowledges and agrees that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
of residence or elsewhere, and that the recipient’s country of residence may
have different data privacy laws and protections than those of the Participant’s
country. In particular, the Company may transfer Data to the broker or stock
plan administrator assisting with the Plan, to the Company’s legal counsel and
tax/accounting advisor, and to the Subsidiary or Affiliate that is Participant’s
employer and its payroll provider. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any Shares acquired.
(d)    The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his participation in the Plan. The
Participant understands that he may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his local human resources representative.
The Participant understands, however, that refusing or withdrawing his consent
will affect his ability to participate in the Plan; without providing consent,
the Participant will not be able to participate in the Plan or realize benefits
(if any) from the Restricted Stock Units. The Participant should also refer to
the Visa Inc. Global Privacy Policy (which is available to Participant
separately and may be updated from time to time) for more information regarding
the collection, use, storage, and transfer of the Participant’s Data.
17.    Choice of Law and Forum / Consent to Jurisdiction.
In order to maintain uniformity in the interpretation of this Agreement across
the Company’s operations in many different locations, the parties have expressly
agreed that this Agreement


8



--------------------------------------------------------------------------------





shall be governed by and enforced under the laws of the State of Delaware,
without regard to any contrary principles of conflict of laws of Delaware or
another state. The parties further agree that any legal action, suit or
proceeding arising from or related to this Agreement shall be instituted
exclusively in a state or federal court of competent jurisdiction located in
Delaware. The parties consent to the personal jurisdiction of such Delaware
courts over them, waive all objections to the contrary, and waive any and all
objections to the exclusive location of legal proceedings in Delaware
(including, without limitation, any objection based on cost, convenience or
location of relevant persons). The parties further agree that there shall be a
conclusive presumption that this Agreement has a significant, material and
reasonable relationship to the State of Delaware.
18.    Acceptance.
The Participant must accept or reject his award under this Agreement no later
than ninety (90) days after the Grant Date (“Acceptance Period”). If the
Participant accepts the award within the Acceptance Period, he will be deemed to
have agreed to the terms and conditions set forth in this Agreement, the terms
and conditions of the Plan, and the Addendum with Additional Country Specific
Terms and Conditions attached as Exhibit A, all of which are made part of this
Agreement.




    




9

